DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Publication 2012/0211644) and further in view of Shanghai Deshiva Intelligent S (CN 1737638), previously submitted.
Regarding claim 1, Zheng discloses a method of displaying a three dimensional (3D) image of an eye undergoing ophthalmic surgery ([0085], [0088]), the 3D image including motion parallax, the method comprising producing plurality of microimages of the eye undergoing ophthalmic surgery using a microlens array in a light field camera [0088], converting light in these microimages to digital information using a photodetector in the light field camera (Figure 1, ref 410), creating image information [0061] and directional information [0103] from the digital information without using extrapolation, sending the image information and directional information to a 3D visual display; displaying a 3D image on the visual display (ref 230, [0085]).  Zheng discloses all the claimed limitations except that the 3D image appears to move with motion parallax if a user viewing the 3D image on the visual display moves his or her head.  Within the same field of endeavor, Shanghai Deshiva Intelligent S. discloses such feature (Page 11, lines 14-25).  Zheng in view of Shanghai Deshiva Intelligent S. discloses all the claimed limitations except for displaying a 
second 3D image on a second visual display, wherein a first frame of reference for the first 3D image corresponds to a frame of 
reference of the first user with respect to the eye, wherein a second frame of reference for the the 
second 3D image corresponds to the second frame of reference of the second user with respect to the 
eye, and wherein the second image appears to move with motion parallax if the second user moves his or her head.  However, these additional features are merely some of several possibilities from which one skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem.  Therefore, it would have been obvious to one of ordinary skill in the art to implement such feature for application-specific purpose.  
	Regarding claim 4, Shanghai Deshiva Intelligent S. further discloses detecting a location of the user’s head and adjusting the 3D image based on the detected location (claim3).
	Regarding claim 5, Zheng in view of Shanghai Deshiva Intelligent S. discloses all the claimed limitations except for displaying a left eye display and a right eye display.  However, these additional features are merely some of several possibilities from which one skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem.  Therefore, it would have been obvious to one of ordinary skill in the art to implement such features for application-specific purpose.  
Regarding claim 6, Zheng further discloses displaying the 3D image on a screen ([0085]).
Regarding claim 7, Zheng further discloses wherein creating image information and directional information from the digital information comprises running an algorithm on a processing resource to determine the color an intensity of light as well as a vector of light ([0063]).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other Information/Remarks
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
9/11/22